IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-421-CV



TEXAS BOARD OF PARDONS AND PAROLES, JACK KYLE, IRMA CAULEY,
KENNETH COLEMAN, BENNIE ELMORE, JOHN ESCOBEDO, ALBERT SANCHEZ,
MAE JACKSON, TERRIE SCHNORRENBERG, WINONA MILES, DANIEL DOWNS,
PAUL PREJEAN, MARY LEAL, HENRY KEENE, IRIS LAWRENCE, TROY FOX, HUB
DECHTOL, GILBERT RODRIGUEZ, THE TEXAS DEPARTMENT OF CRIMINAL
JUSTICE AND JAMES LYNAUGH,

	APPELLANTS

vs.



GARY GRAHAM,

	APPELLEE

 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 93-08624, HONORABLE PETE LOWRY, JUDGE PRESIDING

 


O R D E R


PER CURIAM

	Appellants the Texas Board of Pardons and Paroles, Jack Kyle, Irma Cauley,
Kenneth Coleman, Bennie Elmore, John Escobedo, Albert Sanchez, Mae Jackson, Terrie
Schnorrenberg, Winona Miles, Daniel Downs, Paul Prejean, Mary Leal, Henry Keene, Iris
Lawrence, Troy Fox, Hub Dechtol [sic], Gilbert Rodriguez, the Texas Department of Criminal
Justice, and James Lynaugh [hereinafter "Board"] have perfected an appeal from an order of the
district court of Travis County granting appellee Gary Graham's request for temporary injunctive
relief.  On Graham's motion, this Court rendered a temporary injunction, accelerated the appeal,
and issued a writ of injunction to preserve this Court's jurisdiction over the appeal.  Texas Bd.
of Pardons & Paroles v. Graham, No. 3-93-421-CV (Tex. App.--Austin Aug. 13, 1993, no writ)
(not designated for publication); see Tex. R. App. P. 43(c); Lamar Builders, Inc. v. Guardian
Sav. & Loan Ass'n, 786 S.W.2d 789, 790 (Tex. App.--Houston [1st Dist.] 1990, no writ); see also
Tex. Gov't Code Ann. § 22.221(a) (West 1988); Mote Resources, Inc. v. Railroad Comm'n, 618
S.W.2d 877, 878-79 (Tex. App.--Austin 1981, orig. proceeding).  By this order, we temporarily
enjoined appellants from proceeding with Graham's execution until we addressed the Board's
appeal from the district court's order.
	On the petitions of the Board and the District Attorney of Harris County, the Court
of Criminal Appeals conditionally granted a writ of mandamus instructing this Court to withdraw
its writ of injunction.  State ex rel. Holmes v. Court of Appeals for the Third District, Nos. 71,764
& 71,765 (Tex. Crim. App. Apr. 20, 1994).  As instructed by the Court of Criminal Appeals, the
order and writ of injunction issued by this Court on August 13, 1993, are hereby withdrawn.  
	It is so ordered this 22nd day of June 1994.

Before Justices Powers, Jones and Kidd
Do Not Publish